Citation Nr: 0325993	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  99-13 518	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and major depression.




ATTORNEY FOR THE BOARD

L.  J. Vecchiollo





INTRODUCTION

The veteran served on active duty from May 1959 to June 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied an increased rating for the service-
connected residuals of a gunshot wound to the veteran's left 
arm and an additional claim for service connection for PTSD 
(major depression, too).  A timely notice of disagreement 
(NOD) regarding these issues was received in December 1996, 
and a statement of the case (SOC) was issued in April 1999.  
But the SOC incorrectly indicated that new and material 
evidence was needed to reopen the claim for the psychiatric 
disorder-when, in actuality, the veteran had submitted a 
timely NOD to initial an appeal of this issue.  Also, in June 
1999, after receiving the SOC, he filed a timely substantive 
appeal (VA Form 9), but only concerning his claim for PTSD 
and major depression.  As a substantive appeal was not filed 
for his increased rating claim, that issue is not before the 
Board.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.200 (2002).

More recently, in December 2002, the RO sent the veteran a 
supplemental statement of the case (SSOC) correctly 
indentifying the issue on appeal to the Board as just 
entitlement to service connection for a psychiatric 
disorder-not whether new and material evidence has been 
received to reopen this claim as was stated in the SOC.

Note also that the veteran even more recently was notified in 
April 2003 that he was scheduled for a September 2003 hearing 
before a Veterans Law Judge (VLJ) at the Board's offices in 
Washington, D.C.  But he failed to appear for his hearing.  
He has not contacted the Board to explain his absence or 
request to reschedule his central office hearing.  So the 
Board deems his request for this type of hearing withdrawn.  
See 38 C.F.R. § 20.702(d) (2002).




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), redefined VA's 
duties to notify and assist a veteran in the development of a 
claim.  The VCAA was codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, and 5126 (West 2002), and the implementing 
regulations are found at 38 C.F.R. § 3.102, 3.156, 3.159, and 
3.326 (2002).

According to 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4), VA will provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim at issue.  And a 
medical nexus opinion is needed in this particular appeal.

The veteran's service medical records (SMRs) indicate that he 
complained of excessive nervousness on several occasions 
while on active duty.  He underwent a VA examination in 
September 1995 which found that he had several symptoms 
of PTSD, including intrusive memories and distressing dreams 
that were recurrent.  But he did not meet the full criteria 
for a diagnosis of this condition.  The examiner diagnosed 
major depression, instead, and indicated that was the reason 
for the exacerbation of the veteran's stress-related 
symptoms.  The examiner did not, however, give any indication 
of whether the stress-related symptoms were due to the 
veteran's service in the military (the excessive nervousness, 
etc., in particular).  Therefore, this medical nexus opinion 
is needed to decide this case.

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Amercan Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
report where he has received treatment 
for a psychiatric disorder and records 
from those sources should be requested 
which are not already of record.

2.  Schedule the veteran for a VA 
psychiatric examination to obtain a 
medical nexus opinion concerning the 
etiology of any currently present 
acquired psychiatric disorders.  If PTSD 
is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  And with 
respect to any other currently present 
acquired psychiatric disorder (major 
depression, etc.), the examiner should 
provide a medical nexus opinion 
indicating whether it is at least as 
likely as not that the disorder 
originated during service or is otherwise 
etiologically related to service.  Please 
discuss the rationale for the opinion.  
Send the claims folder to the examiner 
for a review of the veteran's pertinent 
medical history.



3.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

4.  Then readjudicate the veteran's claim 
for service connection for an acquired 
psychiatric disorder (inclusive of PTSD 
and major depression) in light of the 
additional evidence obtained.  If the 
claim continues to be denied, send him an 
SSOC and give him an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


